SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-108690 RED ROCK PICTURES HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 98-0441032 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6019 Olivas Park Drive, Suite C Ventura, California (Address of principal executive offices) (Zip Code) (323) 790-1813 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Revenues for year ended August 31, 2010: $4,435.00 Aggregate market value of the voting common stock held by non-affiliates of the registrant as of February 28, 2010, was approximately: $107,000 Number of shares of the registrant’s common stock outstanding as of November 30, 2010 was: 119,816,335 Transitional Small Business Disclosure Format:Yes x No o FORM10-K FOR THE YEAR ENDED AUGUST 31, 2010 INDEX PARTI Item1. Business 3 Item1A. Risk Factors 6 Item1B. Unresolved Staff Comments 8 Item2. Properties 8 Item3. Legal Proceedings 8 Item4. (Removed & Reserved) 8 PARTII Item5. Market for the Registrant's Common Stock, Related Stockholder Matters, and Issuer Purchases of Equity Securities 9 Item6. Selected Consolidated Financial Data 9 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item7A. Quantitative and Qualitative Disclosure about Market Risk 12 Item8. Financial Statements and Supplementary Data 12 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item9A. Controls and Procedures 12 Item9B. Other Information PARTIII Item10. Directors and Executive Officers and Corporate Governance 14 Item11. Executive Compensation 16 Item12. Security Ownership of Certain Beneficial Owners and Management 17 Item13. Certain Relationships and Related Transactions 17 Item14. Principal Accountant Fees and Services 17 PARTIV Item15. Exhibits, Financial Statement Schedules 18 Signatures 19 1 CAUTIONARY STATEMENT RELATED TO FORWARD LOOKING STATEMENTS This Annual Report on Form10-K includes certain forward-looking statements as defined within Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, relating to revenue, revenue composition, earnings, projected plans, performance, contract procurement, demand trends, future expense levels, trends in average headcount and gross margins, and the level of expected capital expenditures. Such forward-looking statements are based on the beliefs of, estimates made by, and information currently available to Red Rock Pictures Holdings Inc. management and are subject to certain risks, uncertainties and assumptions. Any statements contained herein (including without limitation statements to the effect that the Company or management "estimates," "expects," "anticipates," "plans," "believes," "projects," "continues," "may," "will," "could," or "would" or statements concerning "potential" or "opportunity" or variations thereof or comparable terminology or the negative thereof) that are not statements of historical fact should be construed as forward-looking statements. The actual results of Red Rock Pictures Holdings Inc. may vary materially from those expected or anticipated in these forward-looking statements. The realization of such forward-looking statements may be impacted by certain important unanticipated factors including those discussed in "Risk Factors" under Item1A, and "Management's Discussion and Analysis of Financial Condition and Results of Operations," at pages12-15. Because of these and other factors that may affect Red Rock Pictures Holdings Inc.’s.operating results, past performance should not be considered as an indicator of future performance, and investors should not use historical results to anticipate results or trends in future periods. The Company undertakes no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Readers should carefully review the risk factors described in this and other documents that Red Rock Pictures Holdings, Inc. files from time to time with the Securities and Exchange Commission ("SEC"), including subsequent Current Reports on Form8-K, Quarterly Reports on Form10-Q and Annual Reports on Form10-K. HOW TO OBTAIN SEC FILINGS All reports filed by Red Rock Picture Holdings, Inc. filed with the SEC are available free of charge via EDGAR through the SEC website at www.sec.gov. In addition, the public may read and copy materials filed by the Company with the SEC at the SEC's public reference room located at 450Fifth St., N.W., Washington, D.C. 20549.Red Rock Pictures Holdings also provides copies of its Forms8-K, 10-K, 10-Q, Proxy and Annual Report at no charge to investors upon request. 2 PART I ITEM 1. DESCRIPTION OF BUSINESS As used in this report, "Red Rock Pictures Holdings, Inc.", "the Company", "us”, “we," "our" and similar terms include Red Rock Pictures Holdings, Inc. and its subsidiaries, unless the context indicates otherwise. General Red Rock Pictures, Inc. was incorporated on August 18, 2006 under the laws of the State of Nevada and was acquired by Red Rock Pictures Holdings Inc. on August 31, 2006.The Company engages in the business of developing, financing, producing and licensing feature-length motion pictures and direct response infomercials. On June 6, 2008, the Company entered into a Stock for Stock Exchange Agreement (the “Exchange Agreement”) with Studio Store Direct, Inc. (“SSD”) and all of the current SSD Shareholders.Pursuant to theExchange Agreement, the Company acquired 100% of the assets of SSD by issuing 11,000,000 restricted common shares in exchange for all the issued and outstanding shares of SSD.Further, SSD became a wholly owned subsidiary of the Company.With the addition of SSD, the Company also operates as a traditional infomercial production and distribution company. SSD’s model provides a turnkey new revenue solution for major Hollywood studios and independent distributors. On August 20, 2010, the Company and Reno Rolle, the Company’s Chief Executive Officer, entered into a letter of intent with Crisnic Fund, S.A., a Costa Rican investment company (“Crisnic”) whereby Crisnic has agreed to provide funding to the Company.Pursuant to the letter of intent, Reno Rolle has agreed to pledge a total of 14,380,773 of his shares of the Company’s common stock as security for an initial funding of $300,000 payable in three tranches as set forth in the letter of intent.In exchange for the $300,000 to be received from Crisnic, the Company issued 13,000,000 restricted common shares in August 2010 and agreed to complete a 1 for 100 reverse stock split as soon as possible.Subsequent to the reverse stock split, the Company also agreed to issue Crisnic 3,000,000 shares of the Company’s common stock.Also subsequent to the reverse stock split, the Company will sell up to $1,500,000 in common stock and a registration rights agreement.The number of shares and the purchase price of the shares in the primary offering shall be determined subsequent to a planned reverse split.Lastly, and as a condition of funding, it was agreed that Reno Rolle will convert all outstanding past due salary into 5,000,000 newly issued shares of common stock. The Company received the first tranche of $100,000 from Crisnic in August 2010.The Company agreed to use the funds received from Crisnic to fund a proposed direct response marketing campaign and will share all adjusted gross receipts from the Campaign with Crisnic. Business We are engaged in the finance, production, distribution and marketing of filmed entertainment products, including theatrical motion pictures, television programs, home video products, and digitally delivered entertainment and media.We were founded in 2006 to leverage the experience and expertise of its management team and exploit emerging opportunities in traditional and digital media and entertainment. Development Development activities are a fundamental building block to our future financial success. We will devote significant resources to identifying and developing material to be produced. Financing We will be involved in the funding of motion pictures and other entertainment and media properties, both for its own library and development activities as well as in partnership with outside producers. Production Once a project is developed and financing is committed, either through internal sources or through licensing and pre-selling the project to the exhibition, television, home entertainment and other markets, we will attempt to produce at the lowest possible cost consistent with the quality that it seeks to achieve. We avoid the substantial overhead of major studios by maintaining only a small staff and engaging production staff only as required. 3 Revenue Sources We currently have revenues from interest income earned on production advances.We expect to derive additional revenues from the worldwide exploitation of our entertainment properties across multiple media and distribution channels.We expect to receive revenue from all of the following sources on a project-by-project basis: · Producer and production fees for our services in the creation and production of motion pictures, television and other media; · Royalties and participation in the future earnings of the properties that we develop, produce and/or finance; · Interest and fees associated with our financing activities; · Royalty payments from merchandising of consumer products bearing the logos, brands, and other forms of intellectual property from our company’s films, television programs and archives; Royalties and license payments from exploitation of soundtrack and music publishing rights for music from our company’s films, television programs and archives · Royalties and participation in infomercial productions and related services for outside clients and · Proprietary infomercial and multi channel marketing campaigns. The distribution channels associated with these revenue streams are discussed in greater detail below: Theatrical Distribution & Exhibition Once a picture has been green lighted, the distribution arm of the studio begins planning where the picture will be slotted in its schedule for theatrical release.Numerous negotiations and strategic issues must be managed, including the film’s release date, distribution pattern and number of screens (wide release, limited release or platform release) and exhibitor (theater and theater chain) financial terms. Theatrical revenues are divided between the distributor and the theater owners (exhibitors). The division of theatrical proceeds is usually determined through negotiation between the exhibitors and distributors. However, sometimes a bidding process occurs in which theaters compete against each other for a particular movie with the film going to the theater that offers the most favorable terms to the distributor. “Film rentals” are the portion of a film’s theatrical revenues remitted to a distributor. As a general rule of thumb, a distributor receives 50% of a film’s gross theatrical revenues. However, the actual division of box-office proceeds is based upon a formula in which the distributor gets a disproportionate share of the box-office in the early release of a film. Therefore, theater exhibitors prefer long-running successful films, as opposed to films that have big opening weekends and subsequently have substantial drop-offs. Whether a film has been financed by a studio or has been acquired from an outside financing source for distribution, the studio receives a distribution fee. A distribution fee is a percentage charge on incoming film rentals from theaters, video revenues, pay television, etc. The fee is simply a service charge designed solely to support the existence of the distribution organization; it does not apply toward the recovery of any expenses related to releasing the film (such as prints and advertising). Deductions for direct costs of marketing a film are made after the imposition of the fee. The amount of the distribution fee can vary substantially depending upon many factors. The most important factor in determining the amount of the fee is whether the film has been financed internally or externally. Home Video – Video Cassette and DVD As the market has matured, video revenues have become the most significant source of income for producers and distributors. Furthermore, home video provides the most consistent source of revenue of all of the various windows of exhibition including theatrical. We currently do not operate our own internal Home Entertainment distribution business, but, rather, we intend to partner with the major studios and others to ensure that our productions are sold into the marketplace. Pay-Per-View and Video on Demand Pay-per-view refers to films shown on television which subscribers can order through their local cable operator. Additionally, with the rise of technology and other digital distribution platforms, Pay-Per-View can also occur via Satellite, and via Internet delivery. Our projects will be sold into the Pay-Per-View and Video on Demand markets either directly or as part of a larger distribution agreement with a studio or other entity. Pay Cable Pay cable refers to individual cable stations that have a monthly subscription fee, such as HBO, Showtime, The Movie Channel, Cinemax, Starz and Encore. Pay cable programming is comprised primarily of three facets: · Movies licensed from the studios and independent distributors · Pay cable premiere movies that are shown for the first time on the pay cable service,these movies are both financed and produced by the cable network itself or licensed from independent producers and · Special events, such as sporting events and concerts. Our properties will be sold into the Pay Cable marketplace either directly or as part of a larger distribution agreement with a studio or other entity. 4 Basic Cable Basic cable refers to a group of cable stations that are generally included in a basic cable package, such as the Sundance Channel, the Independent Film Channel, TNT, TBS, Lifetime, USA and others.Basic cable stations, like the pay cable stations, are now producing a significant number of their own movies. Our properties will be sold into the basic cable marketplace either directly or as part of a larger distribution agreement with a studio or other entity. Network Television In the United States, broadcast network rights are granted to ABC, CBS, NBC, FOX, UPN, WB or other entities formed to distribute programming to a large group of stations. The commercial television networks license motion pictures for a limited number of exhibitions during a period that usually commences two to three years after a film’s initial theatrical release. Our properties will be sold into the Network Television marketplace either directly or as part of a larger distribution agreement with a studio or other entity. Television Syndication Distributors also license the right to broadcast a motion picture on local, commercial television stations in the United States, usually for a period commencing five years after initial theatrical release of the motion picture, but earlier if the producer has not entered into a commercial television network license. These contracts are usually for between five to eight showings of a film extending over a period of 3 to 5 years. This activity, known as “syndication,” has become an important source of revenue as the number of stations has proliferated, and thus the competition for programming among local television stations has increased.Our properties will be sold into the television syndication marketplace either directly or as part of a larger distribution agreement with a studio or other entity Other Ancillary Markets A distributor may earn revenues from other ancillary sources, unless the necessary exploitation rights in the underlying literary property have been retained by writers, talent, composers or other third parties (i.e. soundtrack and music publishing rights).Our properties will be sold into other ancillary markets either directly or as part of a larger distribution agreement with a studio or other entity. Foreign Distribution & Exhibition All of the major American distributors (i.e. Warner Brothers, Universal, etc.) have distribution networks in the major overseas countries.However, each foreign country has its own local and independent distribution companies that not only distribute native product, but also compete against the local branch of the major studios for independently financed American films. Our properties will be sold into the foreign marketplace either directly or as part of a larger distribution agreement with a studio or other entity. Infomercial production and distribution According to the Electronic Retailing Association (ERA) the infomercial industry accounts for more than 150 Billion dollars in annual revenue here in the U.S.We will leverage our track record and years of combined expertise in direct response television (DRTV) marketing to provide production services for independent clients.These services will yield producer fees and/or royalties based upon sales revenue generated in response to our productions.We will also develop proprietary consumer products resulting in multi-channel (television, internet, radio, retail, etc.) campaigns.These products and related television commercials will be distributed throughout the world leveraging key contacts and relationships in various international markets. Competition The sale and distribution of filmed entertainment is a highly competitive business.The entertainment industry now comprises six major film distributors/studios: Sony Pictures, Paramount, Twentieth Century Fox, Warner Brothers, The Walt Disney Company, and Universal.Today, the major studios are multi-national, multi-media and mass marketing communication complexes with wholly owned distribution operations throughout the world.In addition to these majors, there are numerous independent production and distribution companies. Many of our competitors are larger and better capitalized than us and have existing distribution channels. In addition, the number of films or television products released in any given period may create an oversupply of product in the market, and that may reduce our share of potential sales and make it more difficult for the films in our library to succeed. We believe that the principal competitive factors in our market are: · Quality of filmed entertainment product; · Brand recognition; · Quality of assets; · Exemplary reputation and track record of our Chief Executive Officer; and · Filmed entertainment rights industry connections. Employees We currently havetwo full-time employees. 5 ITEM1A—RISK FACTORS ADDITIONAL FACTORS THAT MAY AFFECT FUTURE RESULTS In addition to the other information in this Annual Report on Form10K, the following factors should be considered carefully in evaluating our business and prospects. Our auditor has expressed substantial doubt as to our ability to continue as a going concern. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We do not have significant sources of revenue and have working capital deficiencies that raise substantial doubt as to its ability to continue as a going concern. The Company's existence is dependent upon management's ability to develop profitable operations and resolve its liquidity problems. We have a limited operating history in which to evaluate our business. We were incorporated in Nevada in August 2006 and we have limited revenues to date and we have a limited operating history upon which an evaluation of our future success or failure can be made.No assurances of any nature can be made to investors that the company will be profitable. We will require additional funds to achieve our current business strategy and our inability to obtain additional financing could cause us to cease our business operations. We will need to raise additional funds through public or private debt or sale of equity to achieve our current business strategy. Such financing may not be available when needed. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our capital requirements to implement our business strategy will be significant. However, at this time, we can not determine the amount of additional funding necessary to implement such plan. We intend to assess such amount at the time we will implement our business plan. Furthermore, we intend to effect future acquisitions with cash and the issuance of debt and equity securities. The cost of anticipated acquisitions may require us to seek additional financing. We anticipate requiring additional funds in order to fully implement our business plan to significantly expand our operations. We may not be able to obtain financing if and when it is needed on terms we deem acceptable. Our inability to obtain financing would have a material negative effect on our ability to implement our acquisition strategy, and as a result, could require us to diminish or suspend our acquisition strategy. If we are unable to obtain financing on reasonable terms, we could be forced to delay, scale back or eliminate certain product and service development programs.In addition, such inability to obtain financing on reasonable terms could have a material negative effect on our business, operating results, or financial condition to such extent that we are forced to restructure, file for bankruptcy, sell assets or cease operations, any of which could put your investment dollars at significant risk. If we are unable to retain the services of our chief executive officer, Reno Rolle, or if we are unable to successfully recruit qualified managerial personnel and employees with experience in business and the entertainment industry, we may not be able to continue our operations. Our success depends solely upon the continued service of Reno Rolle, our chief executive officer.Loss of Mr. Rolle’s services will have a material adverse effect on our growth, revenues, and prospective business.We do not maintain key-man insurance on the life of our chief executive officer. In addition, in order to successfully implement and manage our business plan, we will be dependent upon, among other things, successfully recruiting qualified managerial personnel and employees with experience in business and the entertainment industry. Competition for qualified individuals is intense. There can be no assurance that we will be able to find, attract and retain existing employees or that we will be able to find, attract and retain qualified personnel on acceptable terms. There may be potential liabilities associated with the Company that we were not aware of at the time of the Merger. We may have liabilities that we did not discover or may have been unable to discover during our pre-acquisition investigation. Any indemnities or warranties may not fully cover such liabilities due to their limited scope, amount or duration, the financial limitations of the indemnitor or warrantor, or for other reasons. Therefore, in the event we are held responsible for the foregoing liabilities, our operations may be materially and adversely affected. 6 The Red Rock shareholders currently own a controlling interest in our voting stock and investors may not have any voice in our management. In connection with the acquisition of Red Rock, the Red Rock Shareholders, will hold an aggregate of 51% of our outstanding shares of common stock, and in the aggregate, has the right to cast 51% of the votes in any vote by our stockholders. Thus, these stockholders, acting together, will have the ability to control substantially all matters submitted to our stockholders for approval, including: · election of our board of directors; · removal of any of our directors; · amendment of our certificate of incorporation or bylaws; and · adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving the Company. As a result of their ownership and positions, our directors and executive officers collectively are able to influence all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions. In addition, sales of significant amounts of shares held by our directors and executive officers, or the prospect of these sales, could adversely affect the market price of our common stock. Management's stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. It is likely that additional shares of our stock will be issued in the normal course of our business development, which will result in a dilutive affect on our existing shareholders. We will issue additional stock as required to raise additional working capital in order to secure intellectual properties, undertake company acquisitions, recruit and retain an effective management team, compensate our officers and directors, engage industry consultants and for other business development activities. If we fail to adequately manage our growth, we may not be successful in growing our business and becoming profitable. We expect our business and number of employees to grow over the next year. We expect that our growth will place significant stress on our operation, management, employee base and ability to meet capital requirements sufficient to support our growth over the next 12 months. Any failure to address the needs of our growing business successfully could have a negative impact on our chance of success. If we acquire or invest in other businesses, we will face certain risks inherent in such transactions. We may acquire, make investments in, or enter into strategic alliances or joint ventures with, companies engaged in businesses that are similar or complementary to ours. If we make such acquisitions or investments or enter into strategic alliances, we will face certain risks inherent in such transactions. For example, we could face difficulties in managing and integrating newly acquired operations. Additionally, such transactions would divert management resources and may result in the loss of artists or songwriters from our rosters. We cannot assure you that if we make any future acquisitions, investments, strategic alliances or joint ventures that they will be completed in a timely manner, that they will be structured or financed in a way that will enhance our creditworthiness or that they will meet our strategic objectives or otherwise be successful. Failure to effectively manage any of these transactions could result in material increases in costs or reductions in expected revenues, or both. “Penny Stock” rules may make buying or selling our common stock difficult. Trading in our securities is subject to the “penny stock” rules. The SEC has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. These rules require that any broker-dealer who recommends our securities to persons other than prior customers and accredited investors, must, prior to the sale, make a special written suitability determination for the purchaser and receive the purchaser’s written agreement to execute the transaction. Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated with trading in the penny stock market. In addition, broker-dealers must disclose commissions payable to both the broker-dealer and the registered representative and current quotations for the securities they offer. The additional burdens imposed upon broker- dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. Broker- dealers who sell penny stocks to certain types of investors are required to comply with the Commission’s regulations concerning the transfer of penny stocks. These regulations require broker-dealers to: · Make a suitability determination prior to selling a penny stock to the purchaser; · Receive the purchaser’s written consent to the transactions; and · Provide certain written disclosures to the purchaser. 7 Risks Associated with the Entertainment, Media and Communications Industries Competition from providers of similar products and services could materially adversely affect our revenues and financial condition. The industry in which we compete is a rapidly evolving, highly competitive and fragmented market, which is based on consumer preferences and requires substantial human and capital resources. We expect competition to intensify in the future. There can be no assurance that we will be able to compete effectively. We believe that the main competitive factors in theentertainment, media and communications industriesinclude effective marketing and sales, brand recognition, product quality, product placement and availability, niche marketing and segmentation and value propositions. They also include benefits of one's company, product and services,features and functionality, and cost. Many of our competitors are established, profitable and havestrong attributes in many, most or all of these areas. They may be able to leverage their existing relationships tooffer alternative products or services at more attractive pricing or with better customer support. Other companies may also enterour markets with better products or services, greater financial and human resources and/or greater brand recognition. Competitors may continue to improve or expand current products and introduce new products. We may be perceived as relatively too small or untested to be awarded business relative to the competition. To be competitive,we will haveto invest significant resources in business development, advertising and marketing. We may also have to rely on strategic partnerships for critical branding and relationship leverage, which partnerships may or may not be available or sufficient. We cannot assure that it will have sufficient resources to make these investments or that we will be able to make the advances necessary to be competitive. Increased competition mayresult in price reductions, reduced gross margin and loss of market share. Failure to compete successfully against current or future competitors could have a material adverse effect on the Company’s business, operating results and financial condition. The speculative nature of the entertainment, media and communications industry may result in our inability to produce products or services that receive sufficient market acceptance for us to be successful. Certain segments of the entertainment, media and communications industry are highly speculative and historically have involved a substantial degree of risk. For example, the success of a particular film, video game, program or recreational attraction depends upon unpredictable and changing factors, including the success of promotional efforts, the availability of alternative forms of entertainment and leisure time activities, general economic conditions, public acceptance and other tangible and intangible factors, many of which are beyond our control. If we complete a business combination with a target business in such a segment, we may be unable to produce products or services that receive sufficient market acceptance for us to be successful. Changes in technology may reduce the demand for the products or services we may offer following a business combination. The entertainment, media and communications industries are substantially affected by rapid and significant changes in technology. These changes may reduce the demand for certain existing services and technologies used in these industries or render them obsolete. We cannot assure you that the technologies used by or relied upon or produced by a target business with which we effect a business combination will not be subject to such occurrence. While we may attempt to adapt and apply the services provided by the target business to newer technologies, we cannot assure you that we will have sufficient resources to fund these changes or that these changes will ultimately prove successful. If our products or services that we market and sell are not accepted by the public, our profits may decline. Certain segments of the entertainment, media and communications industries are dependent on developing and marketing new products and services that respond to technological and competitive developments and changing customer needs and tastes. We cannot assure you that the products and services of a target business with which we effect a business combination will gain market acceptance. Any significant delay or failure in developing new or enhanced technology, including new product and service offerings, could result in a loss of actual or potential market share and a decrease in revenues. Management is fully aware of these risks, and believes that these are manageable risks and does not post real threats to the Company’s healthy development. ITEM1B.UNRESOLVED STAFF COMMENTS Not applicable ITEM 2. DESCRIPTION OF PROPERTY The Company currently does not lease any offices.The spouse of the Company’s Chief Executive Officer leases space for her personal business.The Company shares the facility, as required, at no cost.Until such time as the Company requires its own separate facilities, the Company will utilize its current arrangement for conducting its business. ITEM 3. LEGAL PROCEEDINGS We are involved in routine litigation incidental to the conduct of our business. There are currently no material pending litigation proceedings to which we are a party or to which any of our property is subject. ITEM 4. (REMOVED & RESERVED0 None 8 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS As of August 31, 2010 there were approximately 37 holders of record of our common stock. Our shares of common stock are traded on the OTCBB under the symbol “RRPH”. Dividends We intend to retain future earnings to support our growth. Any payment of cash dividends in the future will be dependent upon: the amount of funds legally available therefore; our earnings; financial condition; capital requirements; and other factors which our Board of Directors deems relevant. Recent Sales of Unregistered Securities On August 20, 2010, the Company and Reno Rolle, the Company’s Chief Executive Officer, entered into a letter of intent with Crisnic Fund, S.A., a Costa Rican investment company (“Crisnic”) whereby Crisnic has agreed to provide funding to the Company.Pursuant to the letter of intent, Reno Rolle has agreed to pledge a total of 14,380,773 of his shares of the Company’s common stock as security for an initial funding of $300,000 payable in three tranches as set forth in the letter of intent.In exchange for the $300,000 to be received from Crisnic, the Company issued 13,000,000 restricted common shares in August 2010 and agreed to complete a 1 for 100 reverse stock split as soon as possible.Subsequent to the reverse stock split, the Company also agreed to issue Crisnic 3,000,000 shares of the Company’s common stock.Also subsequent to the reverse stock split, the Company will sell up to $1,500,000 in common stock and a registration rights agreement.The number of shares and the purchase price of the shares in the primary offering shall be determined subsequent to a planned reverse split.Lastly, and as a condition of funding, it was agreed that Reno Rolle will convert all outstanding past due salary into 5,000,000 newly issued shares of common stock. ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA The selected financial data set forth below has been derived from the Company’s Consolidated Financial Statements included elsewhere in this Annual Report on Form 10-K. This financial data should be read in conjunction with “Item 7. “Management’s Discussion and Analysis of Results of Operations and Financial Condition” and the Consolidated Financial Statements and Notes thereto. For the year ended August 31, Net Sales $ $ $ Net Income (Loss) $ $ ) $ ) Diluted Earnings (Loss) per Common Share $ $ ) $ ) Current Assets $ $
